Case 2:18-mj-01627 Dooument 1 1 Filed 10/15/18 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaim (approved by AUSA Tiwana Wright 18-114

UNITED STATES DISTRICT CoURT

for the

Eastem District of Pennsylvania

United States of America

v.
Case No.

l¢»¢(,z“!~w/

EDV|U AGUSTO LEONARDO-PENA

\/\./\./\./\./\./\./

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that'the following is true to the best of my knowledge and belief.
On or about the date(s) of October 15, 2018 in the county of Phi|ade|phia in the
Eastern District of Pennsylvania , the defendant(s) violated:

 

 

Code Section ‘ O#ense Description
8 U.S.C. § 1326(a)‘ Reentry of removed alien

This criminal complaint is based on these facts:
See attached Affldavit of Deportation Officer Bryan Pachini, which is incorporated herein by reference.

l!l Continued on the attached sheet.

 

Complainant ’s signature

Bryan Pachini, Deportation Officer, lCE

 

Printed name and title

Swom to before me and signed in my presence.

 

\

l .} iv `
Date: !M /(QO/ g MMQ{% ~_'1

_ Jujg`e ’s signatz;re

City and State: Phi|ade|phia, Pennsylvania ljono;rab|e Caro| S. We||s;

 

" Printed name and title

Case 2:18-mj-01627 Dooument 1 Filed 10/15/18 Page 2 of 5

_AEEIQ_Al/E

l. I, Bryan A. Pachini, am a Deportation Officer at U.S. Immigration and Customs
Enforcement (“ICE”) within the U.S. Department of Homeland Security (“DHS”). I have served
as a Deportation Officer with lCE since April 4, 2016. As a Deportation Officer, I conduct
investigations related to violations of the Immigration and Nationality Act, specifically foreign-
born nationals who have been deported from the United States and subsequently re-entered the
United States illegally. I am currently assigned to the ICE Enforcement and Removal Operations
Philadelphia, Pennsylvania Field Office and my duties include investigating violations of Title 8
of the United States Code (“U.S.C”) to include violations of immigration offenses.

2. I have prepared this affidavit in support of a criminal complaint against EDVIU
AGUSTO LEONARDO-PENA, (“LEONARDO-PENA”), because there is probable cause to
believe LEONARDO-PENA, an alien, re-entered the United States after removal, in violation of
Title 8, U.S.C. § 1326(a).

3. On October 15, 2018, I received information that LEONARDO-PENA had been
arrested by the Philadelphia Police Department and charged with aggravated assault,
strangulation, simple assault, and possessing an instrument of crime. Based on my training and
experience, I know that any time a police department or other law enforcement agency runs the
fingerprints of any alien, that is an individual who is not a United States citizen or national, who
has previously been encountered by lCE or another immigration agency, lCE receives electronic
notification of this fact and any match to the alien’s known fingerprint identification number. On
October 15, 2018, I reviewed the electronic notification showing that the Philadelphia Police

Department had recently run LEONARDO-PENA’s fingerprints, which suggested that

 

Case 2:18-mj-01627 Dooument 1 Filed 10/15/18 Page 3 of 5

LEONARDO-PENA, with FBI# 147286XB8, had been encountered by the Philadelphia Police

Department.

4. On October 15, 2018, l conducted a check in the National Crime Information
Center (“NCIC”) database for LEONARDO-PENA’s criminal history, as well as his immigration
history, Under the FBI number provided (147286XB8), l discovered that LEONARDO-PENA
had a previous encounter with ICE. Further checks in the Enforcement Alien Removal Module
(“EARM”) database were conducted for LEONARDO-PENA’s immigration history in' the
United States. I found that LEONARDO-PENA had been arrested by ICE Special Agents on
March ll, 2005 for illegally entering the United States. On August l, 2005, LEONARDO-
PENA was ordered removed from the United States by an Immigration Judge pursuant to Section
212(a)(6)(A)(i) of the Immigration and Nationality Act, as amended. Pursuant to the August l,
2005 order, LEONARDO-PENA, after initially absconding, was removed from the United States
on April 22, 2015. On July l 1, 2016, LEONARDO-PENA again unlawfully entered the United
States and was arrested by U.S. Border Patrol agents. LEONARDO-PENA’s removal order was
reinstated and he was removed for the second time from the United States on August 10, 2016.

5. Based on my training and experience, I know that ICE maintains a file on all
aliens encountered by ICE. This file, known as the Alien File (“A File”), contains documentation
relating to the alien, including his/her photograph, warrants of deportation, fingerprints,
documents reflecting criminal history, documents reflecting the country of citizenship, and other
documents. Each alien is assigned an identification number, referred to as the “Alien Number.”
A Search of ICE databases revealed that EDVIU AGUSTO LEONARDO-PENA has been

assigned Alien Number 097-699-059.

 

Case 2:18-mj-01627 Dooument 1 Filed 10/15/18 Page 4 of 5

6. On October 15, 2018, based on my review of DHS’s electronic databases I have
made the following conclusions:

a. LEONARDO-PENA is a citizen and national of Guatemala.

b. LEONARDO-PENA’s date of birth is February 14, 1977 and this affidavit
and the Complaint to which it is attached correctly reflect LEONARDO-PENA’s name.

c. On March ll, 2005, LEONARDO-PENA was served a Notice to Appear
by ICE Special Agents pursuant to Sectio.n 212(a)(6)(A)(i) of the Immigration and
Nationality Act, as amended.

d. On August 01 , 2005, LEONARDO-PENA was ordered removed by an
Immigration Judge pursuant to Section 212(a)(6)(A)(i) of the Immigration and Nationality
Act, as amended.

e. The United States, pursuant to a “Warrant of Deportation/Removal,”
removed LEONARDO-PENA on or about April 22, 2015, through New Orleans, LA, to
Guatemala.

f. On July 11, 2016, LEONARDO-PENA re-entered the United States
without having obtained the advanced permission of the Attorney General of the United
States, or his successor, the Secretary of Homeland Security, to reapply for admission.
LEONARDO-PENA was detained on July 11, 2016, by U.S. Border Patrol agents shortly
after entering the United States.

g. The United States, pursuant to a “Warrant of Deportation/Removal,”
removed LEONARDO-PENA for the second time on or about August 13, 2016, through

EL Paso, Texas, to Guatemala.

 

Case 2:18-mj-01627 Dooument 1 Filed 10/15/18 Page 5 of 5

h. A search of ICE databases revealed that LEONARDO-PENA did not seek
permission of the United States Attomey General, or his successor, the Secretary of the
Department of Homeland Security, to re-enter as required by 8 U.S.C. § 1360(d).

7. Based on all of the foregoing, I respectfully submit that the facts set forth in this
Affidavit demonstrate that there is probable cause to conclude that EDVIU AGUSTO
LEONARDO-PENA illegally re-entered the United States after removal in violation of 8 U.S.C.

§ 1326(a). I therefore respectfully ask that the Court issue a warrant ordering his arrest for such

crime.

 

BRYAN A. PACHINI
Deportation Officer
Immigration and Customs Enforcement

Sworn To And Subscribed Before Me
This 15th day Of October 2018.

   

NORABLE AROL S. WELLS
United Stat§`s Magistrate Judge

